DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8 and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 15 recite the limitation "the absorbent core" inline 1.  There is insufficient antecedent basis for this limitation in the claims.
Claims 7 and 16 recite the limitation "the absorbent core" inline 1.  There is insufficient antecedent basis for this limitation in the claims.
Claims 8 and 17 recite the limitation "the distribution layer subsequent stratum" in line 2.  There is insufficient antecedent basis for this limitation in the claims.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 6-8, 11-12 and 15-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by EP 1 013 290.
With reference to claims 1 and 12, EP 1 013 290 (hereinafter “Schmidt”) discloses an absorbent structure (abstract) comprising a distribution layer (layers 1-4) and a storage layer (layer 5) (figure 1), wherein the distribution layer comprises of two or more stratums (layers 1-4), wherein the two or more stratums comprises of a body facing stratum (layer 1) and a subsequent stratum (layers 2-4) below the body facing stratum, wherein the density of the subsequent stratum is a fraction of the density of the 
As to claims 2 and 11, Schmidt discloses an absorbent structure wherein the body facing stratum comprises cellulose as set forth in [0032]. 
With respect to claims 6 and 15, Schmidt discloses an absorbent structure wherein the absorbent core (layer 5) comprises a cellulose layer above the body facing stratum of the distribution layer. 
Regarding claims 7 and 16, Schmidt discloses an absorbent structure wherein the absorbent core (layer 5) comprises a layer of absorbent gelling materials below the distribution layer as set forth in [0035] where it is disclosed that the core includes superabsorbents, which as set forth in [0082] of the corresponding PGPUB of the instant application, is interchangeable with the term AGM (i.e., absorbent gelling materials). 



As to claims 8 and 17, Schmidt discloses an absorbent structure wherein the distribution layer further comprises absorbent gelling material within the distribution layer subsequent stratum as set forth in [0034] where it is disclosed that layers 3 and 4 include superabsorbent material.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over EP 1 013 290, and further in view of Meirowitz et al. (US 5,342,336).
With reference to claim 3, Schmidt teaches the invention substantially as claimed as set forth in the rejection of claim 1.
The difference between Schmidt and claim 3 is the provision that the subsequent stratum comprises a machine direction, a cross direction, and a plurality of fibers, wherein the plurality of fibers are oriented in a machine direction versus a cross direction in a ratio of 3:1 or greater. 
Meirowitz et al. (hereinafter “Meirowitz”) teaches an analogous absorbent structure where the distribution layer includes a plurality of fibers wherein the fibers are oriented in a machine direction versus a cross direction in a ratio of 3:1 or greater as set forth in col. 6, lines 6-12. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the specific ratio as taught by Meirowitz into the stratum of Schmidt in order to control the transport of the liquid especially away from the point of application as taught by Meirowitz in col. 5, lines 58-64
With reference to claim 10, Schmidt discloses an absorbent structure (abstract) comprising a distribution layer (layers 1-4) and a storage layer (layer 5) (figure 1), wherein the distribution layer comprises of two or more stratums (layers 1-4), wherein the two or more stratums comprises of a body facing stratum (layer 1) and a subsequent stratum (layers 2-4) below the body facing stratum as shown in figure 1.
The difference between Schmidt and claim 10 is the provision that the subsequent stratum comprises a machine direction, a cross direction, and a plurality of fibers, wherein the plurality of fibers are oriented in a machine direction versus a cross direction in a ratio of 3:1 or greater. 
Meirowitz teaches an analogous absorbent structure where the distribution layer includes a plurality of fibers wherein the fibers are oriented in a machine direction versus a cross direction in a ratio of 3:1 or greater as set forth in col. 6, lines 6-12. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the specific ratio as taught by Meirowitz into the stratum of Schmidt in order to control the transport of the liquid especially away from the point of application as taught by Meirowitz in col. 5, lines 58-64


Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 11 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 2. 
Claim 13 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 4.
Claim 14 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 5.
Claim 15 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 6.
Claim 16 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 7.

Claim 18 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 9.
When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Applicant is advised that should claim 2 be found allowable, claim 11 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Allowable Subject Matter
Claims 4-5 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mayer (US 4,360,015) discloses a multilayer absorbent structure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELE M KIDWELL whose telephone number is (571)272-4935. The examiner can normally be reached Monday-Friday, 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/MICHELE M KIDWELL/           Primary Examiner, Art Unit 3781